Sognier, Judge.
In July 1977 Clayton was found not guilty by reason of insanity on a charge of making terroristic threats (threatening to commit an aggravated assault on his mother). He was then committed to the custody of the Georgia Department of Human Resources and admitted to Central State Hospital pursuant to the provisions of Code § 27-1503 (a). On March 23, 1981 a hearing was held in the Superior Court of DeKalb County to determine whether appellant’s commitment for treatment should be continued or if he should be released from the hospital. The trial court found that appellant, an “insanity acquittee,” meets the criteria for civil commitment set forth in Code Ch. 88-5 or 88-25; Clark v. State, 245 Ga. 629, 643 (266 SE2d 466) (1980), and concluded as a matter of law that appellant should continue to be confined for treatment by the Department of Human Resources. Clayton appeals, contending the evidence is not sufficient as a matter of law to support the findings of fact and ruling of the trial court.
We have examined the transcript fully and find the evidence sufficient to support the findings of the trial court.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.